UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-4095



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


CHRISTOPHER FRANK LANDRUM,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (7:06-cr-01148-HMH-1; 7:07-cv-70144-HMH)


Submitted:   September 9, 2008          Decided:   September 26, 2008


Before WILKINSON, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Russell W. Mace, III, MACE LAW FIRM, Myrtle Beach, South Carolina,
for Appellant. Kevin F. McDonald, Acting United States Attorney, E.
Jean Howard, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher Landrum seeks to appeal his conviction and

sentence after pleading guilty to conspiracy to possess with intent

to distribute and distribution of five kilograms or more of cocaine

and fifty grams or more of crack cocaine in violation of 21

U.S.C.A. §§ 841(a)(1), 841(b)(1)(A), 846 (West 1999 & Supp. 2008).

Landrum claims on appeal that he did not receive discovery or a

copy of the presentence report (PSR), so that he was unable to

participate in his own defense, and that his plea was unknowing and

involuntary.      Landrum also seeks to appeal his 264-month sentence.

The Government replies that Landrum’s claims are without merit and

barred by a valid waiver of appellate rights contained in the

signed plea agreement.

            Landrum argues that, although his attorney received the

discovery   and    PSR   in   a   timely   manner,   Landrum   himself   never

received a copy and therefore he was unable to review the documents

and aid in his own defense.          He also claims that his sentence is

unreasonable because the district court did not consider all of the

18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2008) factors.                    The

Government contends that, because Landrum’s guilty plea was knowing

and voluntary, and the plea agreement contains a waiver of appeal,

the claims Landrum wishes to raise are barred.             Landrum contends

that the waiver is unenforceable because the district court did not

specifically address him regarding his appeal waiver.                Because


                                       2
Landrum did not challenge the propriety of the plea colloquy in the

district court, our review is for plain error.              United States v.

Vonn, 535 U.S. 55, 59 (2002); United States v. Martinez, 277 F.3d

517, 527 (4th Cir. 2002).

           On plain error review, this court may notice an error

that was not preserved by timely objection only if the defendant

can demonstrate that: (1) there was error; (2) it was plain; and

(3) the error affected the defendant’s substantial rights.             United

States v. Olano, 507 U.S. 725, 732-34 (1993).               Even when these

three   conditions   are   satisfied,    this   court      may   exercise   its

discretion   to   notice   the   error   only   if   the   error   “seriously

affect[s] the fairness, integrity or public reputation of judicial

proceedings.” Id. at 736 (internal quotation marks omitted). This

plain error standard also applies to determine whether a defect in

the plea colloquy precludes enforcement of an appeal waiver.                See

United States v. General, 278 F.3d 389, 400 (4th Cir. 2002).

           Here, the district court erred in failing to specifically

question Landrum regarding his appeal waiver. See Fed. R. Crim. P.

11(b)(1)(N); United States v. Johnson, 410 F.3d 137, 151 (4th Cir.

2005) (“An appeal waiver is not knowingly or voluntarily made if

the district court fails to specifically question the defendant

concerning the waiver provision of the plea agreement during the

Rule 11 colloquy and the record indicates that the defendant did

not otherwise understand the full significance of the waiver.”);


                                     3
United States v. Wessells, 936 F.2d 165, 168 (4th Cir. 1991)

(finding waiver unenforceable because “the transcript of Wessells’

Rule 11 hearing before the district court reveals that the court

did    not   question      Wessells     specifically      concerning    the   waiver

provision of the plea agreement.”).                   However, we hold that the

district court did not commit reversible “plain error” because

there was no impact or effect on Landrum’s substantial rights.

              An error is substantial if it was so prejudicial as to

affect the outcome of the proceedings.                Id.; Martinez, 277 F.3d at

532.      In the guilty plea context, to prove that an error is

substantial, the defendant must show that, but for the error, he

would not have pled guilty.             Martinez, 277 F.3d at 532.            Landrum

has not made such a showing.              He asserts that he did not fully

understand         the   consequences    of    entering    into   the    agreement,

“mainly, that he was giving up his right to appeal, and that he

would not be given a chance to receive a downward departure

pursuant to 5K1.1 . . . .”            Landrum does not state that he would

not have pled guilty had he known he was waiving his right to

appeal.

              The inquiry then turns to whether the waiver was knowing

and intelligent.         A defendant may waive the right to appeal if that

waiver is knowing and intelligent.                United States v. Blick, 408

F.3d 162, 169 (4th Cir. 2005).                To determine whether a waiver is

knowing      and    intelligent,   this       court   examines    the   background,


                                           4
experience,   and   conduct   of   the   defendant.   United   States   v.

Broughton-Jones, 71 F.3d 1143, 1146 (4th Cir. 1995). Generally, if

the district court fully questions a defendant regarding the waiver

of his right to appeal during the Fed. R. Crim. P. 11 colloquy, the

waiver is both valid and enforceable.         Johnson, 410 F.3d at 151;

Wessells, 936 F.2d at 167-68.      The question of whether a defendant

validly waived his right to appeal is a question of law that this

court reviews de novo.    Blick, 408 F.3d at 168.

            This court examines “the totality of the circumstances,

including the experience and conduct of the accused, as well as the

accused’s educational background and familiarity with the terms of

the plea agreement” when determining the validity of an appellate

waiver.     General, 278 F.3d at 400.        Here, the language of the

appellate waiver was plain. Landrum signed the waiver, with advice

of counsel.     Landrum never demonstrated any doubt or question

regarding his plea agreement or waiver of rights. He was satisfied

with his time for preparation of the case and representation by his

counsel.*   Landrum enjoys good mental health, according to the PSR,


     *
      The claims raised in Landrum’s brief that he did not receive
discovery, the plea agreement, or the PSR are belied by his sworn
statements.    At the plea hearing, Landrum stated that he was
provided with ample opportunity to discuss his case with his
attorney, with whom he was fully satisfied, and that he had no
complaints regarding anyone else involved in the case.          At
sentencing, Landrum stated that he and his attorney “thoroughly
reviewed the Presentence Report.” (J.A. 23). “Solemn declarations
in open court carry a strong presumption of verity. The subsequent
presentation of conclusory allegations unsupported by specifics is
subject to summary dismissal, as are contentions that in the face

                                     5
and has never been prescribed any medication or been treated for a

mental   condition.    His   attorney   stated   that   Landrum   fully

participated in the decision to plead guilty.      Landrum also does

not deny that he knew he had waived his right to appeal.

           Reviewing the totality of the circumstances, see General,

278 F.3d at 389, we conclude that the appellate waiver is valid and

enforceable.   We therefore dismiss Landrum’s appeal based on the

waiver. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                            DISMISSED




of the record are wholly incredible.” Blackledge v. Allison, 431
U.S. 63, 74 (1977).

                                  6